[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                 FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-14905                ELEVENTH CIRCUIT
                                                           MARCH 12, 2010
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________
                                                              CLERK

                  D. C. Docket No. 05-80163-CR-KLR

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

GRISSELLE MORALES,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                            (March 12, 2010)




Before BLACK, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
      Grisselle Morales appeals her 24-month sentence, which was the statutory

maximum, imposed upon revocation of supervised release, pursuant to 18 U.S.C.

§ 3583(e)(3). Morales challenges the procedural and substantive reasonableness of

her sentence.

                                           I.

      We review “a district court’s revocation of supervised release for an abuse

of discretion.” United States v. Velasquez Velasquez, 524 F.3d 1248, 1252 (11th

Cir. 2008). “We review the sentence imposed upon the revocation of supervised

release for reasonableness,” id., and we use a two-step process. See United States

v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009). First, we must “ ‘ensure that the

district court committed no significant procedural error, such as failing to calculate

(or improperly calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the chosen

sentence—including an explanation for any deviation from the Guidelines range.’ ”

Id. (quoting Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007)). If

we find the sentence to be procedurally sound, the second step is to review the

“substantive reasonableness” of the sentence, taking into account the totality of the

circumstances. See Gall, 552 U.S. at 51, 128 S. Ct. at 597. “[T]he party who



                                           2
challenges the sentence bears the burden of establishing that the sentence is

unreasonable in the light of both the record and the factors in section 3553(a).”

United States v. Thomas, 446 F.3d 1348, 1351 (11th Cir. 2006) (internal quotation

marks and brackets omitted).

      The district court sentenced Morales to 24-months imprisonment, the

statutory maximum. She contends that the district court committed a procedural

error by failing to explain why a shorter sentence was not sufficient to achieve the

purposes of sentencing. See 18 U.S.C. § 3553(a). Morales has failed to show that

her sentence was procedurally unreasonable. The district court was required to

adequately explain the sentence it actually imposed—not explain why every other

sentence it could have imposed was inadequate. See United States v. Livesay, 525

F.3d 1081, 1091 (11th Cir. 2008) (noting that a procedural error occurs when a

district court fails to “adequately explain the chosen sentence”) (emphasis added).

The district court explained that it was sentencing Morales to the statutory

maximum because it had given her break after break, and she had failed to take

advantage of any of them. Instead, Morales repeatedly violated the terms of her

supervised release. That explanation was sufficient. We conclude that no

procedural error occurred.

      Morales also challenges the substantive reasonableness of her sentence. She



                                          3
contends that her 24-month sentence was substantively unreasonable because of

her personal history and characteristics. Moreover, she argues that her sentence

was unreasonable because she violated the terms of her supervised release by

committing Grade C violations. Because the sentencing guidelines do not require

revocation of a defendant’s supervised release for Grade C violations, she asserts

that sentencing her to the statutory maximum was unreasonable. See U.S.S.G. §

7B1.3(a)(2) (stating that “[u]pon a finding of a Grade C violation, the court may

(A) revoke probation or supervised release ; or (B) extend the term of probation or

supervised release and/or modify the conditions of supervision”) (emphasis added).

We cannot say that sentencing Morales to 24-months imprisonment was

unreasonable based on the totality of the circumstances. Morales engaged in a

pattern of non-compliant behavior while on supervised release and while awaiting

sentencing. The district court gave due consideration to Morales’ personal history

and characteristics by recommending that she receive mental health and substance

abuse treatment while in prison. Morales has failed to show that her sentence was

substantively unreasonable. Accordingly, we affirm.

      AFFIRMED.




                                          4